1

2
                                   UNITED STATES DISTRICT COURT
3                                       DISTRICT OF NEVADA
4

5
      CAMERON E. OLIVER, Individually and                 CASE NO.: 2:16-cv-0305-JAD-PAL
6     on behalf of others similarly situated,
                    Plaintiff,                           ORDER GRANTING FINAL
7
      vs.                                                APPROVAL OF CLASS
      BELL TRANS, a Nevada Corporation, and
8                                                        AND COLLECTIVE ACTION
      BRENT J. BELL,
9                                                        SETTLEMENT
                     Defendants.                              [ECF Nos. 94 and 95]
10

11
                   On April 12, 2019, the Court heard the parties' joint motion for final
12

13   approval of the class action settlement, as set forth in the Stipulation of Settlement

14   (“Stipulation”) on file with the Court in this action, the Court also hearing at that time the
15
     Plaintiffs’ Counsel's unopposed motion for Class Representative Service Award, for a Fee
16
     Award and Expense Award for Plaintiff’s Counsel, and for an award of $10,528.00 to the
17
     Claims Administrator as provided for in the Stipulation. The Court finds and orders as
18

19   follows:

20
                   1. For the purposes of this Order, the Court adopts all defined terms as set
21
     forth in the Stipulation, previously filed with this Court.
22
                   2. This Court has jurisdiction over the subject matter of this litigation and
23
     personal jurisdiction over the named-plaintiffs, all Class members, and Defendants.
24
                   3. The Court finds that the distribution of the Notice of Settlement of Class
25
     and Collective Action ("Notice") which was carried out pursuant to the Stipulation,
26

27
     constituted the best notice practicable under the circumstances and fully satisfies the

28   requirements of Fed. R. Civ. P. 23, the Fair Labor Standards Act (the "FLSA"), and any

     other applicable law.
                                                    1
1                   4. Pursuant to Fed. R. Civ. P. 23(e) and the FLSA, the Court grants final
2    approval of this settlement and finds that the settlement is fair, reasonable, and adequate
3    in all respects, including the attorneys’ fees, costs, and Class Representative Service
4
     Award provisions. The Court specifically finds that the settlement confers a substantial
5
     benefit to settlement class members, considering the strengths and weaknesses of
6
     Plaintiff’s claims and the risk, expense, complexity, and duration of further litigation.
7
                    5. The response of the class supports settlement approval. The Court finds
8
     that zero (0) Class Members have objected to the Settlement. A total of seven (7) Class
9
     Members have requested exclusion from the Settlement. Those persons who are
10
     excluded from the Settlement are set forth at Exhibit “A” and are not subject to any of the
11
     provisions of the Settlement. More than 36% of the Class has filed timely and valid claims.
12
     These 223 individuals have claimed, and will be paid, approximately $37,465.47 from the
13
     Settlement Fund
14

15
                    6. The Court finds that the Stipulation was the product of protracted, arm's

16   length negotiations between experienced counsel representing the interests of both sides,

17   which supports approval of the settlement in accordance with the standards set forth in

18   the joint motion for final approval of settlement.

19                  7. The Court confirms the appointment of Leon Greenberg and Dana
20   Sniegocki of Leon Greenberg Professional Corporation as class counsel for the
21   settlement class and approves their requests for attorneys’ fees of $46,500.00
22   and an expenses payment of $4,600.00 from the Settlement Fund for their services on
23
     behalf of the Plaintiff and the Class. The Court finds that the foregoing awards from the
24
     Settlement Fund are fair and proper for the reasons detailed in the declaration of Plaintiff’s
25
     Counsel submitted to this Court.
26
                    8. The Court also finds that Simpluris, as Claims Administrator, shall be
27
     paid an award for Administration Costs of $10,528.00 for administering the Settlement in
28
     this matter.

                                                   2
1                    9. The Court confirms the appointment of Cameron Oliver as the Class
2    Representative. It also approves and directs the payment of $5,000 to him, to be paid
3    from the Settlement Fund, as a Class Representative Service Award for prosecuting this
4
     case successfully and securing the recovery for the Class and such awards shall be so
5
     paid as set forth in the Stipulation.
6
                     10. Except as stated in this Order, all other terms of the Settlement will
7
     remain as stated in the Stipulation and all accompanying documents and the Orders of
8
     this Court.
9
                     11. The Court directs the parties to effectuate the settlement terms as set
10
     forth in the Stipulation and the Claims Administrator to calculate and pay the claims of the
11
     class members in accordance with the terms set forth in the Stipulation.
12
                     12. Upon entry of this Order this case will have resulted in a Final
13
     Judgment in respect to all claims and all parties and the Complaint will be dismissed with
14

15
     prejudice.

16
            This Court will retain jurisdiction for purposes of enforcing this Settlement,
17
     including payment of the settlement fund, addressing settlement administration matters,
18

19   and addressing such post-judgment matters as may be appropriate under court rules or
20   applicable law.
21                 The Clerk of Court is instructed to CLOSE THIS CASE.
22

23
     IT IS SO ORDERED

24   DATED: ____________,
            April 12, 2019. 2019.                      _______________________
25                                                     HON. JENNIFER A. DORSEY
                                                       DISTRICT JUDGE
26

27

28



                                                   3
                      EXHIBIT A
1.   Suzanne Mendoza

2.   John D. Torres

3.   Jon Lochridge

4.   Dale Rosenberg

5.   Juan Hernandez-Munoz

6.   Glenn Denbraber

7.   Takuya Kosaka
